Exhibit 99.1 Board Member Joins Senior Executive Team of OptiCon “Silicon Valley” Marketing Pioneer Leads Company to New Strategic Growth into Energy Market Monday October 12, 2009 8:00 am ET St. Petersburg, FL— October 12, 2009 OptiCon Systems, Inc. (OTC BB:OPCN.OB - News) a global provider of OSS (Operational Support System) software applications for Communications, Telecommunications and the Power companies, announced today that Mr. Malcolm Welch, Chairman of the Board of OptiCon Systems, is pleased to announce that Board Member, Tessa Lander has accepted the position of Executive Vice President and Chief Operating Officer of OptiCon Systems, Inc. and of its PowerCon Systems subsidiary. Tessa Lander has been consulting with Mr. Sam Talari, Acting CEO of OptiCon, for the past four months, and has energized the St. Petersburg based organization. Ms. Lander has been instrumental in the creation of OptiCon’s innovative business model, marketing strategies and in recruiting its new management team. Mr. Talari commented at the announcement, “I want to take this opportunity to thank Ms. Lander officially for her keen and unmitigated ability to see quality and excellence. She has helped us to put together a powerful management team whose past achievements will only be surpassed by its future accomplishments. These important days, for our Company, will be known as a pivotal point in what I believe to be the making of a Fortune 1000 company.” Tessa Lander has served in senior executive roles in the technology, information, and investment industries.She commented, “This has been an extraordinary challenge and an exciting few months.The intrinsic value of Corning’s software has not yet realized its potential to address the critical issues of Cyber Security and Smart Grid development.” As former Senior Vice President of Strategic Marketing & Acquisitions, REUTERS, Vice President of Marketing for Thomson, ADP, and Citicorp, Ms. Lander developed innovative financial information services integrating global market makers, securities exchanges, and news, providing strategic advantage to investment and trading clients.
